Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerry Lee Ross appeals the district court’s order granting CNAC’s summary judgment motion on his claims alleging violation of the Truth in Lending Act, 15 U.S.C.A. §§ 1601-1667f (West 2009 & Supp.2014); the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692-1692p (2012); the Fair Credit Reporting Act, 15 U.S.C.A. §§ 1681-1681x (West 2009 & Supp.2014); and for breach of contract; negligence and gross negligence; and defamation. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Ross v. CNAC, No. 3:12-cv-00827-MOC-DCK, 2014 WL 1092082 (W.D.N.C. March 17, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.